Citation Nr: 0422385	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  These matters are before the 
Board of Veterans' Appeals (Board) from a rating decision of 
October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The veteran 
failed to appear for a Travel Board hearing scheduled at the 
RO on April 29, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It does not 
apply in the instant case.  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  All pertinent notice 
requirements of the VCAA and implementing regulations appear 
to be met.  

A letter from the veteran received in May 2001 indicates that 
he gave VA "consent" to contact the Social Security 
Administration (SSA) regarding his claim.  He provided his 
SSA number.  As he does not appear to be of age to receive 
age-related SSA benefits, his SSA claim apparently is based 
on disability.  The RO has not obtained the medical records 
considered in the adjudication of the veteran's SSA claim.  
Those records may contain information pertinent to the 
veteran's claims, and VA is obliged to obtain them.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.

2.  The RO should then review the claims 
file to ensure that all requested 
development is completed, and arrange for 
any further development indicated 
(including additional VA examinations if 
evidence received pursuant to the 
development above tends to show that the 
veteran's claimed depression and/or 
hypertension are related to his active 
service).  Then the RO should re-
adjudicate the veteran's claims.  If 
either remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


